UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


JEROME YARN, JR.,                         
                    Plaintiff-Appellee,
                v.
                                                 No. 01-6754
E. B. THOMAS; EDWARD KIMBLE;
SERGEANT HINNANT,
            Defendants-Appellants.
                                          
           Appeal from the United States District Court
      for the Eastern District of North Carolina, at Raleigh.
               W. Earl Britt, Senior District Judge.
                        (CA-99-375-BR)

                     Argued: December 4, 2001

                      Decided: January 14, 2002

     Before WILKINSON, Chief Judge, and WILLIAMS and
                 GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Deborrah Lynn Newton, Assistant Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellants. Richard Edmond Giroux, NORTH CARO-
LINA PRISONER LEGAL SERVICES, INC., Raleigh, North Caro-
lina, for Appellee. ON BRIEF: Roy Cooper, Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellants.
2                          YARN v. THOMAS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Inmate Jerome Yarn filed an action under 42 U.S.C. § 1983, alleg-
ing excessive use of force by correctional officers in violation of the
Eighth Amendment. The district court denied the officers’ motion for
summary judgment on Yarn’s claim and on the issue of qualified
immunity. The officers bring this interlocutory appeal. For the rea-
sons that follow, we dismiss the appeal.

   Jerome Yarn alleges that, without any justification whatever, a cor-
rectional officer punched him in the face, after which another officer
pushed his head into the sally-port door window, resulting in a gash
in his left eye. Yarn also contends that he fell to the floor after his
head was again pushed into the window, and that the officers began
kicking him. The officers deny these accusations and maintain they
applied a reasonable degree of force to prevent an assault on an offi-
cer and to restore order to the cellblock.

   The "core judicial inquiry" in evaluating Yarn’s claim is "whether
force was applied in a good-faith effort to maintain or restore disci-
pline, or maliciously and sadistically to cause harm." Hudson v.
McMillian, 503 U.S. 1, 7 (1992). Relevant considerations include the
extent of injury inflicted, the need to use force, the relationship
between that need and the amount of force used, the threat "‘reason-
ably perceived by the responsible officials,’" and "‘any efforts made
to temper the severity of a forceful response.’" Id. at 7 (quoting Whit-
ley v. Albers, 475 U.S. 312, 321 (1986)).

   In endeavoring to apply these factors, the only undisputed facts we
can identify are: Yarn did not strike or verbally threaten any of the
officers; he had a laceration to his lower left eyebrow roughly 1.5
inches long which was not bleeding; he had slight abrasions to both
wrists; his vision was clear with 20/20 acuity; and he received three
sutures in his left eyebrow, a Tetanus shot, and Motrin for pain.
                           YARN v. THOMAS                             3
   The disputed facts, by contrast, are legion. We are not clear about
the context giving rise to Yarn’s injuries. In particular, we do not
know the extent, if any, to which Yarn provoked the officers. We also
cannot determine the amount of force actually used against Yarn. And
the two sides dispute the severity and duration of his injuries. The
answers to all of these questions are unknown to us.

   Thus, a plethora of disputed issues of material fact leaves us with
a very limited understanding of the incident in question. A case in this
murky posture is not properly resolved on interlocutory appeal. See
Johnson v. Jones, 515 U.S. 304, 307 (1995). For the foregoing rea-
sons, the officers’ appeal is hereby

                                                          DISMISSED.